Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Merle T. Rutledge, Jr., appeals the district court's order dismissing his 42 U.S.C. § 1983 (2006) civil rights complaint for failing to state a claim upon which relief could be gmnted. On appeal, we confine our review to the issues raised in the Appel- *568lant’s Brief, see 4th Cir. R. 34(b), and Rutledge’s brief alleges no error committed by the district court. Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.